



Exhibit 10.3


TRANSITION AGREEMENT
This Transition Agreement (this “Agreement”), is made by and between Steven
Moore, an individual (the “Executive”) and Pixelworks, Inc. (the “Company”)
(individually each a “Party” and collectively the “Parties”), effective at the
end of the seventh (7th) calendar day after the date a signed copy of this
Agreement is delivered to the Company by the Executive (the “Effective Date”).
Recitals
1.Executive’s employment with the Company will end on October 4, 2019, but he
has agreed to continue working at the Company to and for a limited period of
time following the commencement of employment of a new Chief Financial Officer
in order to assist in the transition of his duties to the new Chief Financial
Officer.


2.The Parties wish to have Executive’s rights to severance pay and other
benefits arising from the transition of his job duties and the termination of
Executive’s employment with the Company to be governed by terms of this
Agreement and the agreements referenced herein.


Agreement
Based upon the information stated in the above Recitals and the statements,
promises and agreements contained below, the Parties hereby agree as follows:
1.Employment of Executive. The Parties agree that Executive’s employment with
the Company will terminate October 4, 2019 (“Termination Date”). Executive
agrees that upon commencement of employment of the new Chief Financial Officer
of the Company (the “New CFO”), estimated to be September 16, 2019, Executive
will cease being the Chief Financial Officer of the Company (“Transition Date”).
The Time period from the Transition Date to the Termination Date, shall be
called the “Transition Period.”
2.Duties and Compensation during the Transition Period. Executive will continue
to work full time for the Company during the Transition Period, assisting in the
transition of his duties to the New CFO and performing other duties as requested
by the Company. During the Transition Period, Executive’s base salary will
continue to be $23,947.92 per month, he will continue to accrue all employee
benefits available to all other similarly situated full time executive employees
and he will continue vest in his outstanding Restricted Stock Units (“RSUs”) in
accordance with terms of such awards.
3.Accrued Vacation Time and Reimbursement of Expenses. On or before the
Termination Date, the Company shall fully pay Executive for all accrued but
unused vacation and shall reimburse him for all reimbursable expenses that he
has submitted for payment.
4.Post-termination Consulting. The Parties agree that upon termination of
Executive’s employment, Executive shall become a consultant to the Company for a
period commencing on the Termination Date and ending on March 6, 2020 or such
earlier date as provided in the Consulting Agreement attached hereto as Exhibit
A (the “Consulting Period”). Both Parties agree that they will sign the
Consulting Agreement on or before the Termination Date.
5.COBRA Subsidy. In further consideration for this release and other promises
made by Executive herein, and provided that Executive timely and properly elects
continuation coverage under the Consolidated Omnibus Budget Reconciliation Act
of 1985, as amended (“COBRA”), Company agrees to pay for the portion of each
month’s COBRA payment equal to the monthly amount that was paid by the Company
for health insurance for the Employee and his dependents prior the termination
of Executive’s employment (inclusive of medical, dental and vision) (“COBRA
Payment”) for the eighteen month period from November 2019 through April 2021
(the “COBRA Period”); provided that, notwithstanding the foregoing, in the event
such COBRA Payment could result in a penalty, excise tax or other related
liability to the Company, the Executive or the group health plan under
applicable law, Company may instead, at Company’s discretion, provide Executive
with cash payments during the COBRA Period equivalent in value to the COBRA
Payment otherwise payable hereunder but without regard as to whether Executive
continues health coverage under the Company’s group health plan (the “Substitute
Benefit”). The Employee will not be reimbursed for the portion of the premium
which he had paid prior to the termination of employment or for any
administrative fees. Notwithstanding the foregoing, the COBRA Payment or the
Substitute Benefit will cease upon the earlier of the end of COBRA Period,
Executive becoming eligible for health insurance by a new employer, or the
occurrence of any event that would cause Executive to no longer be eligible for
COBRA continuation coverage under the Company’s group health plan.  Executive is
solely responsible for making his COBRA election in a timely manner.





--------------------------------------------------------------------------------





6.Annual Bonus. Executive will be paid the amount of his annual target bonus for
2019, in the amount of one hundred forty three thousand six hundred eighty eight
dollars ($143,688). Such payment will be made when other Company 2019 executive
annual bonuses are normally paid, but in no event later than March 13, 2020.
7.Severance Payment. Upon the termination of Executive’s Consulting Agreement,
and on the condition that not later than March 6, 2020, Executive signs the
Separation Agreement and Release of Claims the (the “Second Agreement”) in the
form attached hereto as Exhibit B, and does not revoke the Second Agreement, and
in consideration of the covenants and promises contained in the Second
Agreement, the Company will pay Executive’ a lump sum payment of one hundred
sixty seven thousand six hundred thirty five dollars ($167,635), less applicable
withholding, which is equal to approximately seven months of Executive’s base
salary. Such payment shall be made not later than March 13, 2020.
8.Payment of Attorneys’ Fees. The Company shall make payment of up to One
Thousand Five hundred dollars ($1,500.00) for attorney’s fees and costs incurred
in connection with drafting and negotiating this Agreement, the Consulting
Agreement and the Separation Agreement, and providing advice to Executive with
respect to related issues related to the foregoing, which sum shall be reported
on a Form 1099 to both the Executive and his attorneys.
9.Effect of Equity Awards. The outstanding RSUs held by the Executive shall
continue to remain outstanding until the date which is six (6) months following
the termination of the Consulting Period and such RSUs shall continue to vest
during Consulting Period. If Executive does not complete the remaining period of
employment by the Company or the full term of his Consulting Agreement by reason
of termination by the Company for other than Cause as defined in paragraph 1(a)
of the Executive’s Amended and Restated Change of Control and Severance
Agreement effective January 15, 2019 (the “2019 Severance Agreement”), or by
reason of the Executive’s death or inability to perform the services required by
reason of the Executive’s disability (as determined by the Board in good faith),
then the Executive shall vest in those RSUs as would have vested during
remaining employment period and term of the Consulting Agreement. In the case of
 failure to complete the remaining period of employment by the Company or
termination of the Consulting Period for any reason other than those provided in
the preceding sentence, no vesting of RSUs shall be received with respect the
remaining employment period or term of the Consulting Agreement. On the
condition that a Change of Control, as defined in paragraph 1(b) of the 2019
Severance Agreement, occurs prior to or within six (6) months following the
termination of the Consulting Period and the Executive (or his executor or
personal representative in the event of Executive’s death) has signed and not
revoked a general release of claims, all RSUs granted by the Company to the
Executive prior to the Change of Control which are outstanding and unvested
shall accelerate and become 100% vested. If no Change of Control shall occur
prior to the end such six (6) month period, the unvested RSUs granted to such
Executive shall be forfeited and terminated.
10.Continued Rights to Severance. If Executive does not complete the remaining
period of employment by the Company or the term of his Consulting Agreement,
attached hereto as Exhibit A, reason other than by reason of a termination by
the Company for “Cause” as defined in paragraph 1(a) of the 2019 Severance
Agreement, he will remain entitled to the severance benefits provided for in
Section 5 through and including Section 8 of this Agreement, as well as the
benefits provided for in Section 9 of this Agreement (to the extent provided in
Section 9), on the condition that Executive signs and does not revoke a general
release of claims against the Company.
11.Release of all Claims. Except as otherwise set forth in this Agreement,
Executive hereby releases, acquits and forever discharges the Company and each
of its employees, officers, directors, shareholders, agents, predecessors and
successors in interest, parents, subsidiaries, attorneys, and assigns,
(“Company-Affiliates”) of and from any and all claims, liabilities, demands,
causes of action, costs, expenses, attorneys’ fees, damages, indemnities, and
obligations of every kind and nature, in law, equity, or otherwise, known and
unknown, suspected and unsuspected, disclosed and undisclosed, arising out of or
in any way related to agreements, events, acts, omissions, or conduct at any
time prior to and including the Effective Date of this Agreement. This general
release includes, but is not limited to: (i) claims and demands arising out of
or in any way connected with your employment with the Company, or the
termination of that employment; (ii) claims or demands related to your
compensation or benefits with the Company, including but not limited to, wages,
salary, bonuses, commissions, vacation pay, fringe benefits, expense
reimbursements, incentive pay, severance pay, or any other form of compensation;
(iii) claims pursuant to any federal, state or local law, statute, or cause of
action including, but not limited to, claims for discrimination, harassment,
retaliation, attorneys’ fees or other claim arising under the federal Age
Discrimination in Employment in Employment Act, 29 U.S.C. §§621, et seq., (as
amended by the Older Workers’ Benefit Protection Act, 29 U.S.C. §626(f))), the
federal Civil Rights Act of 1964, as amended; the federal Americans with
Disabilities Act of 1990, as amended; the federal Family Medical Leave Act, as
amended; the federal Worker Adjustment and Retraining Notification Act, as
amended; the Employee Retirement Income Security Act of 1974, as amended; the
Fair Credit Reporting Act, the Worker Adjustment and Retraining Notification
Act, the Genetic Information Nondiscrimination Act, the Immigration Reform and
Control Act, California Fair Employment and Housing Act (Cal. Gov’t Code §12900
et seq.); California Family Rights Act (Cal. Gov. Code §12945.2); California
Spousal Military Leave Law (Cal. Mil. & Vet. Code §395.10); California WARN Act
(Cal. Lab. Code §1400 et seq.); the California Labor Code, the California
Private Attorney General Act; (iv) all tort claims, including without
limitation, claims for fraud, defamation, emotional distress, and discharge in
violation of public policy; and (v) all claims for breach of contract, wrongful
termination, and breach of the implied





--------------------------------------------------------------------------------





covenant of good faith and fair dealing, including claims arising out of an
employment agreement, sales commission plan or incentive compensation plan
applicable to your employment with the Company. To the extent permitted by law,
Executive also promise never directly or indirectly to bring or participate in
an action against the Company or Company-Affiliates under California Business &
Professions Code Section 17200 or any unfair competition law of any
jurisdiction.
Excluded from this Agreement are any claims, which by law cannot be waived in a
private agreement between an employer and employee. The Release does not extend
to claims for unemployment or workers’ compensation benefits or waive the
Executive’s right to file an application for an award for original information
submitted pursuant to Section 21F of the Securities Exchange Act of 1934.
Moreover, this Release does not prohibit Executive from filing a charge with the
Equal Employment Opportunity Commission (the “EEOC”) or the Department of Fair
Employment and Housing or participating in an EEOC or state agency investigation
and does not prohibit Executive from cooperating with an investigation by those
or any other federal, state or local agency. Executive agrees to waive his right
to monetary or other recovery from the Company should any claim be pursued with
the EEOC, state agency, or any other federal, state or local administrative
agency on his behalf arising out of or related to his employment with and/or
separation from the Company. Nothing in this Agreement is intended to release or
waive any rights you may have (i) under COBRA, (ii) to unemployment insurance
benefits, (iii) to indemnification for any liabilities, attorney’s fees, costs
and/or expenses pursuant to any applicable statutes including Labor Code section
2802, Certificates of Incorporation, By-laws or insurance policies of the
Company, its affiliates or subsidiaries, or (iv) to enforce the terms of this
agreement.
12.Release of unknown Claims. To the maximum extent permitted by law, Executive
agrees that the Releases described in Section 11 extends to all claims of every
nature and kind whatsoever, whether known or unknown, suspected or unsuspected.
Executive expressly waive the provisions of Section 1542 of the Civil Code,
which provides:
A general release does not extend to claims that the creditor or releasing party
does not know or suspect to exist in his or her favor at the time of executing
the release and that, if known by him or her, would have materially affected his
or her settlement with the debtor or released party.
13.No Release of Future Rights. The Release does not waive any rights or claims
that the Executive might have arising after the date the Executive signs this
Agreement.
14.No Pending Claims or Actions. The Executive promises and states that the
Executive has not given or sold any claim discussed in this Agreement to anyone
and that the Executive has not filed a lawsuit, claim, or charge with any court
or government agency asserting any claims that are released by the Release.
Without limiting the generality of the foregoing, the Executive agrees that the
Executive will not bring or participate in any class action or collective action
against the Company which asserts, in whole or in part, any claim(s), which
arose prior to the date this Agreement, is signed by the Executive, whether or
not such claims are covered by the Release.
15.Non-Disclosure of Proprietary Information. The Executive promises and agrees
that he will not, except upon written authorization from the Company or as
required by law, disclose any confidential or proprietary non-public information
belonging to or concerning the Company, and/or Company-Affiliates, vendors, or
customers, including, without limitation, financial data, business and marketing
plans, budgets, personnel information, product designs and specifications,
research and development plans and budgets, technical drawings and
specifications, manufacturing methods, technical know‑how or other trade
secrets. The Executive acknowledges and reaffirms in its entirety the
Proprietary Information and Inventions Agreement executed upon commencement of
his employment (the “IP Agreement”). Nothing in this Agreement is intended to or
shall be construed to modify, impair or terminate any obligation of the
Executive pursuant to the IP Agreement that by the terms of the IP Agreement,
such terms continue after Executive’s separation from the Company’s employment.
Notwithstanding anything contained in this Agreement or the IP Agreement, the
Executive may disclose Confidential Information in confidence directly or
indirectly to federal, state, or local government officials, including but not
limited to the Department of Justice, the Securities and Exchange Commission,
the Congress, and any agency Inspector General, or to an attorney, for the sole
purpose of reporting or investigating a suspected violation of law or regulation
or making other disclosures that are protected under the whistleblower
provisions of state or federal laws or regulations.   Nothing in this Agreement
or the IP Agreement is intended to conflict with Federal law protecting
confidential disclosures of a trade secret to the Government or in a court
filing, 18 U.S.C. § 1833(b), or to create liability for disclosures of
Confidential Information that are expressly allowed by 18 U.S.C. § 1833(b). 
16.Confidentiality. The Executive promises to hold the provisions of this
Agreement in strictest confidence. The Executive may disclose this Agreement, in
confidence, to his immediate family, to his attorneys, accountants, auditors,
tax preparers and financial advisors, and as may be necessary to enforce its
terms or as otherwise required by law. Otherwise, the Executive agrees not to
publicize or disclose its terms to anyone, in any manner. In particular (but
without limitation), the Executive agrees not to discuss the terms of this
Agreement with former or current employees, clients, suppliers, subcontractors
or other business contacts of the Company.
17.No Assistance in Asserting Claims. Executive agrees not to counsel or assist
any attorneys or their clients in the presentation or prosecution of any
disputes, differences, grievances, claims, charges, or complaints by any third
Party against





--------------------------------------------------------------------------------





the Company and/or any officer, director, employee, agent, representative,
shareholder or attorney of the Company, unless Executive is required to provide
such assistance pursuant to subpoena, other court order or demand for
cooperation from any local, state or federal agency; provided that Executive
shall provide the Company with notice prior to Executive responding to any such
demand.
18.Non-Disparagement. Executive agrees to refrain from any disparagement,
defamation, libel or slander of the Company or Company-Affiliates or tortious
interference with the contracts and relationships of the Company. The Company
agrees to request all directors and executive officers as of the Termination
Date to refrain from any disparagement, defamation, libel, slander of Executive;
provided the Company shall not be restricted with respect to any legally
required disclosures.
19.Announcement of Executive’s Departure. The parties agree that they will issue
a joint announcement stating that Executive will leave the Company, to reduce
his workload as he heads to retirement. He has agreed to act as a consultant to
assist the Company in its transition to a new Chief Financial Officer.
20.Unemployment Insurance Benefits. The Company agrees it will not contest a
claim for unemployment insurance benefits should Executive elect to pursue such
benefits.
21.Choice of Law. This Agreement is to be governed by California law. Taxes,
Payments and benefits provided under this Agreement are taxable under the laws
of the United States and the State of California and will be subject to all
required withholdings and court ordered wage assignments and/or garnishments.
22.Severability. If any portion of this Agreement is found to be unenforceable,
then both the Executive and the Company desire that all other portions that can
be separated from it or appropriately limited in scope shall remain fully valid
and enforceable.
23.Arbitration. Except as prohibited by law, any legal dispute between the
Executive and the Company (or between the Executive and any Company-Affiliates,
each of whom is hereby designated a third party beneficiary of this agreement
regarding arbitration) arising out of the Executive’s employment or termination
of employment or this Agreement (a “Dispute”) will be resolved through binding
arbitration in Santa Clara, California in accordance with the then current
Employment Dispute Resolution Rules (the “Rules”) of the American Arbitration
Association (“AAA”), which rules are available for review at www.adr.org and are
incorporated herein by reference (the “Rules). Judgment upon the award rendered
by the arbitrator in such proceeding may be entered in any court having
jurisdiction thereof, provided, however, that the law applicable to any issues
regarding the scope, effectiveness or interpretation of this arbitration
provision shall be the Federal Arbitration Act. The arbitration shall be
conducted by a single neutral arbitrator selected by the parties from a list
maintained by the AAA. Nothing in this arbitration provision is intended to
limit any right the Executive may have to file a charge or claim with (or, to
the extent not barred by the Release, to obtain relief from) the National Labor
Relations Board, or other federal or state agencies. The Parties agree that such
arbitration shall be conducted on an individual basis only, not a class,
representative or collective basis, and hereby waive any right to bring
classwide, collective or representative claims before any arbitrator or in any
forum, except to the extent a representative action under the California Private
Attorney General Act is, as a matter of law, not deemed subject to a such
waiver. THE PARTIES UNDERSTAND THAT BY AGREEING TO ARBITRATE DISPUTES THEY ARE
WAIVING ANY RIGHT THEY MIGHT OTHERWISE HAVE TO A JURY TRIAL. This arbitration
provision is not intended to modify or limit substantive rights or the remedies
available to the Parties, including the right to seek interim relief, such as
injunction or attachment, through judicial process, which shall not be deemed a
waiver of the right to demand and obtain arbitration. The costs associated with
the arbitration proceeding (e.g., administrative fees of AAA and the fees of the
arbitrator) shall be borne by the Company; any attorneys’ fees shall be the
responsibility of each party.
24.Integration. This Agreement and its Exhibits is intended by the Parties to be
their final agreement with respect to the subject matter herein. The statements,
promises and agreements in this Agreement may not be contradicted by any prior
or contemporaneous understandings, agreements, promises or statements. The
Parties agree that the promises contained herein supersede and extinguish those
made in the 2019 Severance Agreement, except as set forth herein and the 2019
Severance Agreement is terminated. The Executive states and promises that in
signing this Agreement he has not relied on any statements or promises made by
the Company, other than the promises contained in this Agreement. Any changes to
this Agreement must be in writing and signed by both Parties.
25.Attorneys’ fees. If either Party files any arbitration, lawsuit, claim, or
charge based on, or in any way related to, the Executive’s employment with the
Company, any claim that the Executive has released in the Release or the
promises and agreements contained in this Agreement, the Party that wins the
lawsuit or arbitration or prevails on the claim or charge will be entitled to
recover from the other Party all costs it incurs, in connection with the
dispute, including reasonable attorneys’ fees.
This Section 25 shall not apply if the Executive asserts a claim under the Age
Discrimination in Employment in Employment Act, 29 U.S.C. §§621, et seq., (as
amended by the Older Workers’ Benefit Protection Act, 29 U.S.C. §626(f)), even
though such claim is barred by the Release given by the Executive in this
Agreement. This Section does not limit the completeness or finality of Release.
It only limits the Company’s remedies in the event that the Executive asserts
certain claims barred by the Release.





--------------------------------------------------------------------------------





26.Successors and Assigns. Subject to the foregoing, this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors, assigns, personal and legal representatives, executors,
administrators, heirs, distributes, devisees, and legatees, as applicable and
with respect to Executive.
27.Older Workers Benefit Act Acknowledgment. The Executive acknowledges,
represents and agrees, in compliance with the Older Workers’ Benefit Protection
Act:
a.The Executive has been fully informed and is fully aware of his right to
discuss any and all aspects of this matter with an attorney of his choice and is
specifically advised that he should seek such advice;
b.The Executive has carefully read and fully understands all of the provisions
of this Agreement;
c.The Executive has had up to and including a full twenty-one (21) days within
which to consider this Agreement before executing it, unless by his own choice
he has waived all or part of this period. Mutually agreed upon changes to this
Agreement, whether material or immaterial, do not restart the twenty-one (21)
day period;
d.The Executive has a full seven (7) days following the execution of this
Agreement to revoke this Agreement, and has been and is hereby advised in
writing that this Agreement shall not become effective or enforceable as to the
Executive’s rights under the federal Age Discrimination in Employment Act (29
U.S.C. section 621 et seq.) until the revocation period has expired (but shall
be immediately effective as to all other claims). Any revocation shall be made
in writing and delivered to Greg Zafiris, General Counsel, Pixelworks, 226
Airport Parkway, Suite 595, San Jose, CA 95110 onor before the seventh day
following the Executive’s execution of this Agreement; and
e.The Executive accepts the terms of this Agreement as fair and equitable under
all the circumstances and voluntarily executes this Agreement.
28.Advice of Counsel & Executive Acknowledgments. Executive hereby acknowledges
that he: (a) fully understands his right to discuss this Agreement with
independent counsel of his choice, and is encouraged to do so; (b) has read and
understands this Agreement and the legal effect of the waivers and releases
contained herein; and (c) is entering into this Agreement knowingly and
voluntarily of his own free will and without coercion, duress, fraud or undue
influence of any kind whatsoever.
29.Representations and Warranties. The Executive represents and warrants that 1)
the Executive has had the opportunity to discuss this Agreement with counsel,
and 2) the Executive signs this Agreement of the Executive’s own volition,
without outside inducement or coercion, fully intending to be bound by its
terms.
In order to bind the Parties to this Transition Agreement, the Parties, or their
duly authorized representatives have signed their names below.
Pixelworks, Inc.
Steven Moore, Executive
By /S/ Todd A. DeBonis
/S/ Steven Moore
Todd A. DeBonis
President & Chief Executive Officer


12 September, 2019
Date Signed by Executive








